UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

United States of America,


              -v-                                                   19-cr-882 (AJN)

                                                                   SEALED ORDER
Binyamin Mazola,

                             Defendant.


ALISON J. NATHAN, District Judge:

       As stated on the record at the initial conference on December 12, 2019, a scheduling

conference is hereby scheduled for February 18, 2020 at 11 a.m.


       SO ORDERED

Dated: December     Jt,
                      2019
       New York, New York


                                                                       HAN
                                                   United States District Judge
